Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches array substrate, comprising: a base; at least one common electrode formed on the base and a common power line arranged correspondingly to each of the at least one common electrode formed on the base, wherein the common power line includes a light absorbing layer and a metal layer that are sequentially stacked in a direction away from the base, the common power line is configured to provide a common voltage signal to a corresponding common electrode, and conductivity of the light absorbing layer is less than conductivity of molybdenum; at least one conductive connecting line, each of the at least one conductive connecting line being electrically connected to both a common electrode and a metal layer in a corresponding common power line.  The prior art of record does not teach, in combination with the limitation above, a pixel electrode located at a side of each common electrode away from the base; the at least one conductive connecting line being insulated from the pixel electrode and arranged in a same layer as the pixel electrode; at least one thin film transistor formed on the base; a gate of the at least one thin film transistor being arranged in a same layer as the common power line;  the at least one conductive connecting line is located on a side of the metal layer away from the light absorbing layer; a material of the at least one conductive connecting line is a transparent conductive material; 2Application No.: 16/979,288Docket No.: 081236-0316 a part of the light absorbing layer covers the corresponding common electrode so as to no space exists between the common power line and the common electrode, and a part of each conductive connecting line covers both the corresponding common electrode and the corresponding metal layer; in a same common power line, an orthographic projection of the metal layer on the base is within an orthographic projection of the light absorbing layer on the base; and a material of the light absorbing layer is molybdenum oxide as recited in independent claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871